—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 10, 1990, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The only reason the Unemployment Insurance Appeal Board reopened its prior decision in claimant’s case was to determine whether there had been compliance with the procedural safeguards set forth in the consent judgment of Municipal Labor Comm. v Sitkin (US Dist Ct, SD NY, Mar. 11, 1988, Carter, J.). Having determined that there were no substantial procedural violations, the Board adhered to its prior decision disqualifying claimant from receiving unemployment insurance benefits. On this appeal, insofar as claimant does not allege any procedural errors, the Board’s decision should be upheld. In any event, when this case was originally before this court on the merits, we affirmed the Board’s decision that claimant had voluntarily left his employment without good cause (Matter of Mizzi [Ross], Dec. 31, 1990 [unpublished]).
Decision affirmed, without costs. Weiss, J. P., Yesawich, Jr., Levine, Mercure and Harvey, JJ., concur.